  Case 18-16510         Doc 28       Filed 05/22/19 Entered 05/22/19 16:14:05      Desc Main
                                       Document     Page 1 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                               )   Case No.: 18-16510
                                                     )
         Myjah Karee Creighton,                      )   Chapter 13
                                                     )
                                                     )   Judge Timothy A. Barnes
                                 Debtor(s).          )


                                       NOTICE OF MOTION

TO:      Myjah Karee Creighton, 5466 W. Cortez Street Chicago, IL 60651

         Marilyn O. Marshall, 224 S. Michigan Ave., Ste. 800, Chicago, IL 60604 – notice sent
         via ECF electronic service

         Patrick S. Layng, U.S. Trustee, 219 S. Dearborn Street, Room 873, Chicago, IL 60604
         via ECF delivery

         See attached service list

       PLEASE TAKE NOTICE that on Thursday, June 13, 2019 at 9:30 a.m., I shall
appear before the Honorable Timothy A. Barnes at the Dirksen Federal Building, 219 S.
Dearborn, Room 744, Chicago, IL, or any judge presiding and then and there present the
Motion to Modify, a copy of which is attached hereto.

                                               By:   /s/ Thomas G Stahulak__
                                                     Thomas G Stahulak

                                       Certificate of Service
       I, Thomas G Stahulak, hereby certify that I caused to be served, electronically or through
U.S. Mail, a copy of the forgoing Notice upon the parties named above on May 22, 2019 before
the hour of 5:30 p.m. from the office located at 53 W. Jackson Blvd, Ste 652, Chicago, Illinois
60604.
                              By:      /s/ Thomas G. Stahulak___________
                                      Thomas G. Stahulak, Esq. #6288620
                                      Counsel for Debtor(s)
                                      STAHULAK & ASSOCIATES, LLC/ GetFiled ™
                                      53 W. Jackson Blvd., Suite 652
                                      Chicago, Illinois 60604
                                      Ph: (312) 662-1480 | F: (312) 268-7328
                                      info@getfiled.com
                  Case
Label Matrix for local     18-16510
                       noticing       Doc 28 U.S.Filed  05/22/19
                                                   Bankruptcy Court Entered 05/22/19 16:14:05      Desc
                                                                                        AT&T Mobility II LLCMain
0752-1                                             Document
                                             Eastern Division       Page 2 of 5         c/o AT&T Services, Inc
Case 18-16510                                 219 S Dearborn                              One AT&T Way, Room 3A104
Northern District of Illinois                 7th Floor                                   Bedminster, NJ 07921-2693
Chicago                                       Chicago, IL 60604-1702
Tue Jun 12 10:53:00 CDT 2018
AmeriCash                                     (p)SPRINGLEAF FINANCIAL SERVICES            Americash
C/o Payment Processing                        P O BOX 3251                                880 Lee Street
P.O. Box 184                                  EVANSVILLE IN 47731-3251                    Des Plaines, IL 60016-6487
Des Plaines, IL 60016-0003


Arnold Scott Harris, P.C.                     Cci                                         Chicago Department of Revenue
111 W Jackson Blvd, Suite 600                 Contract Callers I                          121 N. Lasalle Street
Chicago, IL 60604-3517                        Augusta, GA 30901                           Room 107A
                                                                                          Chicago, IL 60602-1232


City of Chicago                               City of Chicago *                           Cook County Treasurer
Department of Finance-Water Billing           Department of Finance                       118 N. Clark St., Suite 112
PO Box 6330                                   P.O Box 88292                               Chicago, IL 60602-1590
Chicago, IL 60680-6296                        Chicago, IL 60680-1292


Credit One Bank                               Credit One Bank                             Diversified Consultant
P.O. Box 98873                                PO BOX 60500                                10550 Deerwood Park Blvd
Las Vegas, NV 89193-8873                      City Of Industry, CA 91716-0500             Jacksonville, FL 32256-0596



ERC/Enhanced Recovery Corp                    First Premier Bank                          Golden Valley Lending
8014 Bayberry Rd                              601 S. Minnesota Ave                        635 E Hwy 20, E
Jacksonville, FL 32256-7412                   Sioux Falls, SD 57104-4868                  Upper Lake, CA 95485-8793



Goldman and Grant                             Greenline Loans                             Harris & Harris
205 W Randolph                                PO Box 507                                  600 W. Jackson Blvd #400
Chicago, IL 60606-1813                        Hays, MT 59527-0507                         Chicago, IL 60661-5675



IC Systems, Inc                               LVNV Funding LLC                            Linebarger Goggan Blair & Sampson
444 Highway 96 East                           PO Box 10587                                PO Box 06152
Po Box 64378                                  Greenville, SC 29603-0587                   Chicago, IL 60606-0152
St Paul, MN 55164-0378


Money Lion                                    Ocwen Loan Servicing L                      People’s Gas Light & Coke
P.O. Box 1547                                 1661 Worthington Rd Suite 100               200 E Randolph St
Sandy, UT 84091-1547                          West Palm Beach, FL 33409-6493              Chicago, IL 60601-6433



Resurgence Legal Group, P.C.                  Secretary of State                          (p)STELLAR RECOVERY INC
3000 LAKESIDE DR #30                          Compliance Dept                             PO BOX 48370
BANNOCKBURN, IL 60015-1249                    2701 S Dirksen Pkwy                         JACKSONVILLE FL 32247-8370
                                              Springfield, IL 62723-1000
                  Case 18-16510
U S Dept Of Ed/Gsl/Atl                    Doc 28 Verve
                                                   Filed 05/22/19 Entered 05/22/19 16:14:05      Desc Main
                                                                                      Verve Mastercard
Po Box 4222                                            Document
                                                 PO Box 3220      Page 3 of 5         PO Box 31292
Iowa City, IA 52244                                  Buffalo, NY 14240-3220                               Tampa, FL 33631-3292



White Hills Cash                                     Yoshi Creighton                                      Marilyn O Marshall
PO BOX 330                                           5466 W. Cortez Street                                224 South Michigan Ste 800
Hays, MT 59527-0330                                  Chicago, IL 60651-2806                               Chicago, IL 60604-2503



Myjah Karee Creighton                                Patrick S Layng                                      Thomas G Stahulak
5466 W. Cortez Street                                Office of the U.S. Trustee, Region 11                STAHULAK & ASSOCIATES, L.L.C. / GetFiled
Chicago, IL 60651-2806                               219 S Dearborn St                                    53 West Jackson Blvd., Suite 652
                                                     Room 873                                             Chicago, IL 60604-3459
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


American General Financial                           Stellar Recovery Inc                                 End of Label Matrix
Springleaf Financial                                 1327 Hwy 2 W                                         Mailable recipients    38
Po Box 3251                                          Suite 100                                            Bypassed recipients     0
Evansville, IN 47731                                 Kalispell, MT 59901                                  Total                  38
  Case 18-16510         Doc 28    Filed 05/22/19 Entered 05/22/19 16:14:05            Desc Main
                                    Document     Page 4 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                                )    Case No.: 18-16510
                                                      )
         Myjah Karee Creighton,                       )    Chapter 13
                                                      )
                                                      )    Judge Timothy A. Barnes
                  Debtor(s).


                       MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COMES the Debtor, by and through Debtor’s attorney, STAHULAK &

ASSOCIATES, LLC, hereby moves this Honorable Court to enter an order modifying the

Debtor’s plan post-confirmation and states as follows:

  1.      That the Debtor filed a petition for relief pursuant to Chapter 13 of Title 11 U.S.C.

  2.      Debtor’s plan was confirmed on or around August 2, 2018 with terms of $140.00 per

          month for an estimated 36 months with unsecured creditors receiving approximately

          12% of their projected, allowable unsecured claims.

  3.      Debtor has incurred a default due mainly to her failure to forward her entire 2018 tax

          refund. Debtor was required to send in $7,271.00, but Debtor only sent her trustee

          $5,000.00, which posted on March 8, 2019.

  4.      Debtor had to use her tax refund towards miscellaneous expenses but does not have any

          receipts.

  5.      Debtor’s default at the time of filing this motion is $2,389.36.

  6.      Debtor is now seeking this Honorable Court to increase Debtor’s plan payments to

          $240.00 and defer Debtor's default as of the date of this instant hearing to the end of her

          plan.
  Case 18-16510        Doc 28     Filed 05/22/19 Entered 05/22/19 16:14:05             Desc Main
                                    Document     Page 5 of 5


  7.     Debtor’s income has slightly increased and she has adjusted her monthly expenses in

         order to afford her proposed trustee payment. Please see a copy of Amended Schedule

         J, hereto attached and marked as "Exhibit A."

       WHEREFORE, Debtor(s) respectfully prays this Court enter an order modifying

Debtor’s plan to increase Debtor’s payment to $240.00; and to defer any trustee default as of the

date of the entry of this court’s Order; and for such other and for such other and further relief this

court deems just and proper.



                                       RESPECTFULLY SUBMITTED,

                                By:     /s/ Thomas G. Stahulak___________
                                       Thomas G. Stahulak, Esq. #6288620
                                       Counsel for Debtor(s)
                                       STAHULAK & ASSOCIATES, LLC./ GetFiled ™
                                       53 W. Jackson Blvd., Suite 652
                                       Chicago, Illinois 60604
                                       Ph: (312) 662-1480 | F: (312) 268-7328
                                       info@getfiled.com
